DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the first action on the merits.  

Election/Restrictions
	Applicant's election with traverse of Group I in the reply filed on May 17, 2022 is acknowledged. Group I, drawn to the compounds in claim 32, imidazo[4,5-c]quinolin-2-ones, and compositions and kits thereof, embraced by claims 32-35 was elected by Applicant. The traversal is on the ground(s) that the “PTO has not established that it would pose an undue burden to examine the full scope of the application.”
This is not found persuasive because according to MPEP §803 “For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant.”  As noted in the restriction requirement, the compounds are classified in C07D 471/14 for Group I, while Group II is classified in A61K 31/437 and A61P 35/00. Moreover, a different field of search is required for each group. Applicant has not pointed to any errors in the Examiner’s analysis of the classification of the different inventions.  The requirement is still deemed proper and is therefore made FINAL.
Applicant elected the following species:

    PNG
    media_image1.png
    202
    582
    media_image1.png
    Greyscale
, and claim 32 reads on said species. Since no art was found during the search, the species election is withdrawn. Thus, the entire scope of Group (I) is under examination. 
	In summary, claims 32-39 are pending and claims 32-35 and 39 are under examination. Claims 36-38 are withdrawn based on the restriction requirement. 

Claim Objections
Claims 33 and 34 are objected to because of the following informalities: only the first term in the sentence should be capitalized.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 33-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claims 34 and 35 recite the broad recitation “at least one further medicament active compound”, and the claim also recite “preferably at least one anticancer agent” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Regarding claim 33, the phrase "an effective amount" is indefinite where the claim fails to state the function which is to be rendered effective. See In re Frederiksen, 102 USPQ 35 (CCPA 1954).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 32-35 and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-43 of U.S. Patent No. 10457677.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the ‘677 patent are drawn to a method for the sensitization of cancer cells to an anticancer agent or ionizing radiation or a combination thereof with the compounds that are positions isomers of the presently claimed compounds. For example, the first compound in column 225 of the ‘677 patent is a positional isomer at the HET group as noted in the genus in column 223 versus the last species on page 12 of claim 32 of the present application. This is just one example, there are more which are positional isomers. Moreover, there is no patentable distinction between products, e.g. compounds and compositions, and methods of intended use of said products. 


Claims 32-35 and 39 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10745399.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims in the ‘399 patent are drawn to compounds which are positional isomers of the presently claimed compounds. For example, the compound in column 231, claim 21 of the ‘399 patent is a positional isomer at the HET group as noted in the genus in column 222 versus the last species on page 12 of claim 32 of the present application. This is just one example, there are more which are positional isomers. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624